Case 1:21-cv-21961-CMA Document 51 Entered on FLSD Docket 08/23/2021 Page 1 of 12




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 21-21961-CIV-ALTONAGA/Torres

    ALAN DERSHOWITZ,

          Plaintiff,

    v.

    NETFLIX, INC.; et al.,

         Defendants.
    ______________________/

                      PLAINTIFF ALAN DERSHOWITZ’S ANSWER TO
                    COUNTERCLAIM OF DEFENDANTS RADICALMEDIA
                   __LLC AND LEROY & MORTON PRODUCTIONS LLC__

          Plaintiff-Counterclaim Defendant Alan Dershowitz (“Professor Dershowitz”) answers and

   affirmatively defends against the Counterclaim [D.E. 47] filed by Defendants RadicalMedia LLC

   and Leroy & Morton Productions LLC (“Leroy Defendants”) as follows:

          1.      In response to paragraph 1 of the Leroy Defendants’ Counterclaim, Professor

   Dershowitz realleges and incorporates by reference Paragraphs 1 through 138 of the Amended

   Complaint.

          2.      Professor Dershowitz denies paragraph 2 of the Leroy Defendants’ Counterclaim.

          3.      Paragraph 3 of the Leroy Defendants’ Counterclaim purports to be a description of

   the four-part documentary series on Jeffrey Epstein entitled Filthy Rich (“the Series”); Professor

   Dershowitz denies paragraph 4 of the Leroy Defendants’ Counterclaim and respectfully refers the

   Court to the four-part documentary series on Jeffrey Epstein and entitled Filthy Rich for its content

   and meaning.

          4.      In response to paragraph 4 of the Leroy Defendants’ Counterclaim, Professor

                                                    [1]
Case 1:21-cv-21961-CMA Document 51 Entered on FLSD Docket 08/23/2021 Page 2 of 12




   Dershowitz admits that he was interviewed for the Series and admits that he was part of a team of

   lawyers representing Epstein concerning certain criminal charges. Professor Dershowitz lacks

   personal knowledge sufficient to admit or deny the unexpressed motivations for Defendants’

   decision to interview him and their “intention” for the Series, and generally denies Defendant’s

   description of Professor Dershowitz’ relationship to the events portrayed or mentioned in the

   Series. The remainder of paragraph 4 of the Leroy Defendants’ Counterclaim contains a legal

   argument to which no response is required, but which is denied nonetheless.

          5.      Professor Dershowitz denies paragraph 5 of the Leroy Defendants’ Counterclaim.

          6.      Paragraph 6 of the Leroy Defendants’ Counterclaim contains legal argument to

   which no response is required, but which is denied nonetheless.

                                   RESPONSE TO THE PARTIES

          7.       In response to paragraph 7 of the Leroy Defendants’ Counterclaim, Professor

   Dershowitz denies the allegations as stated, but admits the allegations made in paragraph 3 of the

   Amended Complaint that he “is a citizen and resident of the State of Florida’ and that he “is a

   distinguished Emeritus Professor of Law and constitutional scholar at the Harvard Law School and

   is now largely retired and domiciled in South Florida.”

          8.      Professor Dershowitz admits paragraph 8 of the Leroy Defendants’ Counterclaim

   and further avers that Defendant Netflix, Inc.(“Netflix”): has its main headquarters in Los Gatos,

   California; is incorporated under the laws of Delaware and is a citizen of Delaware; is also a citizen

   of California because Netflix Inc.’s headquarters and principal place of business is located at 100

   Winchester Circle, Los Gatos, California 90523; and is registered to do business in Florida as a

   foreign corporation, has offices in Florida and intentionally markets and advertises its services to

   Florida customers.



                                                    [2]
Case 1:21-cv-21961-CMA Document 51 Entered on FLSD Docket 08/23/2021 Page 3 of 12




           9.      Professor Dershowitz admits paragraph 9 of the Leroy Defendants’ Counterclaim

   as those allegations pertain to Defendants Leroy & Morton Productions LLC and RadicalMedia

   LLC.

           10.     In response to paragraph 10 of the Leroy Defendants’ Counterclaim, Professor

   Dershowitz admits that Defendant Lisa Bryant (hereinafter, “Bryant”) is an individual who is a

   director, showrunner and producer for Radical Media, who was the Director, showrunner and

   producer of the four-part Netflix Epstein series Filthy Rich, and who is a citizen of New York.

   Professor Dershowitz is without knowledge or information sufficient to admit or deny the

   remaining allegations in paragraph 10 pertaining to Ms. Bryant’s credentials or other job

   responsibilities.

           11.     Professor Dershowitz is without knowledge and information to form a belief of,

   and therefore denies, the allegations contained in paragraph 11 of the Leroy Defendants’

   Counterclaim, except avers that Defendant Joseph Berlinger (hereinafter, “Berlinger”) was a

   producer of the four-part Epstein Netflix Series Filthy Rich and is a citizen of New York.

                          RESPONSE TO JURISDICTION AND VENUE

           12.     In response to paragraph 12 of the Leroy Defendants’ Counterclaim, Professor

    Dershowitz admits that there is subject matter jurisdiction over the causes of action asserted in

    the Amended Complaint and personal jurisdiction over the Leroy Defendants, but denies each

    and every remaining allegation in paragraph 12 of the Leroy Defendants’ Counterclaim.

           13.     Professor Dershowitz admits paragraph 13 of the Leroy Defendants’

   Counterclaim.

           14.     Professor Dershowitz admits paragraph 14 of the Leroy Defendants’ Counterclaim.

           15.     In response to paragraph 15 of the Leroy Defendants’ Counterclaim, Professor



                                                  [3]
Case 1:21-cv-21961-CMA Document 51 Entered on FLSD Docket 08/23/2021 Page 4 of 12




   Dershowitz admits that the “Appearance Release” provides that New York law governs its terms

   and Professor Dershowitz maintains a New York apartment and provided evidence at the

   interview which took place in that New York apartment, but denies the remaining allegations in

   paragraph 15 of the Leroy Defendants’ Counterclaim.

                        RESPONSE TO ANTI-SLAPP COUNTERCLAIM

          16.     Professor Dershowitz denies paragraph 16 of the Leroy Defendants’ Counterclaim.

          17.     Professor Dershowitz admits paragraph 17 of the Leroy Defendants’ Counterclaim

   and further avers what is alleged in paragraphs 18 and 19 of the Amended Complaint, that “[i]n

   2008, shortly after Epstein’s plea agreement became public, several of Epstein’s alleged victims

   brought a lawsuit against the U.S. Government under the Crime Victims’ Rights Act alleging that

   prosecutors had failed to inform them of the plea. Doe v. United States, Docket No. 08-cv-80736

   (KAM) (S.D. Fla. July 7, 2008) (hereinafter, ‘the CVRA lawsuit’)”, “[a]t the time of filing, Giuffre

   was not one of the alleged Epstein victims in the suit”, and “[s]ix years later, on December 30,

   2014, Giuffre’s attorneys, Bradley Edwards and Paul Cassell, moved, in a public filing, to join

   Giuffre as a plaintiff in the CVRA lawsuit. Giuffre’s motion alleged that: (i) Giuffre had sex with

   several of Epstein’s acquaintances, including Professor Dershowitz, (ii) Epstein required Giuffre

   to have sex six times with Professor Dershowitz, and (iii) Epstein trafficked Giuffre to other

   powerful men, including American politicians, business executives and foreign presidents.”

   (Emphasis in original.)

          18.     In response to paragraph 18 of the Leroy Defendants’ Counterclaim, Professor

   Dershowitz avers what is alleged in paragraph 25 of the Amended Complaint, that “[b]ecause

   Giuffre’s false accusations against Professor Dershowitz were filed in a public document, media

   outlets around the world began reporting on Giuffre’s accusations that Professor Dershowitz had



                                                   [4]
Case 1:21-cv-21961-CMA Document 51 Entered on FLSD Docket 08/23/2021 Page 5 of 12




   sexually abused her as a minor – a terribly damaging false accusation against a law professor and

   scholar”, but denies each and every remaining allegation in paragraph 18 of the Leroy

   Defendants’ Counterclaim.

          19.     Professor Dershowitz admits paragraph 19 of the Leroy Defendants’ Counterclaim.

          20.     Paragraph 20 of the Leroy Defendants’ Counterclaim purports to be a description

   of a lawsuit Giuffre v. Dershowitz, No. 19-cv-03377 (LAP)(S.D.N.Y.), statements made therein

   by Giuffre and Professor Dershowitz’s Counterclaims against Giuffre; Professor Dershowitz

   respectfully refers the Court to the pleadings in Giuffre v. Dershowitz, No. 19-cv-03377

   (LAP)(S.D.N.Y.), for their content and meaning and denies Giuffre’s statements contained in

   paragraph 20 of the Leroy Defendants’ Counterclaim.

          21.     Paragraph 21 of the Leroy Defendants’ Counterclaim purports to be a description

   of the Series and its contents; Professor Dershowitz denies this description and respectfully refers

   the Court to the Series itself for its content and meaning. Professor Dershowitz further avers the

   allegations of paragraphs 70-98 of the Amended Complaint as to the presentation of Giuffre and

   Professor Dershowitz in Filthy Rich.

          22.     In response to paragraph 22 of the Leroy Defendants’ Counterclaim, Professor

   Dershowitz is without knowledge or information sufficient to admit or deny the descriptions of

   communications between Netflix and the other defendants in which Professor Dershowitz was not

   a participant, nor Netflix’s subjective views concerning the reliability of the other defendants, nor

   Netflix’s (admittedly baseless) “belief” about the truth of the allegations in the Amended

   Complaint.    Professor Dershowitz denies that the “allegations regarding his interactions with

   Bryant are false” and all other factual assertions concerning his correspondence with other

   defendants to the extent they conflict with his descriptions of same in the Amended Complaint.



                                                    [5]
Case 1:21-cv-21961-CMA Document 51 Entered on FLSD Docket 08/23/2021 Page 6 of 12




   Professor Dershowitz further avers what is alleged in paragraphs 50 and 51 of the Amended

   Complaint concerning the communications between Bryant and Professor Dershowitz on February

   25, 2019.

          23.     In response to paragraph 23 of the Leroy Defendants’ Counterclaim, Professor

   Dershowitz is without knowledge or information sufficient to admit or deny what Netflix

   “understands” about the Release. Professor Dershowitz refers the Court to the Release itself for

   its content and meaning and denies any other descriptions of the terms or import of the Release

   inconsistent with his allegations in the Amended Complaint.

          24.     Professor Dershowitz denies paragraph 24 of the Leroy Defendants’ Counterclaim.

          25.     In response to paragraph 25 of the Leroy Defendants’ Counterclaim, Professor

   Dershowitz denies the allegations, but avers what is alleged in paragraphs 56 and 57 of the

   Amended Complaint concerning the challenge to Giuffre.

          26.     Professor Dershowitz admits paragraph 26 of the Leroy Defendants’ Counterclaim.

          27.     Professor Dershowitz is without knowledge and information to form a belief of,

   and therefore denies, the allegations contained in paragraph 27 of the Leroy Defendants’

   Counterclaim, except avers that Giuffre appears in Filthy Rich.

          28.     In response to paragraph 28 of the Leroy Defendants’ Counterclaim, Professor

   Dershowitz denies the allegations as stated, but admits to what is alleged in paragraphs 59-69 of

   the Amended Complaint concerning the communications between Bryant and Professor

   Dershowitz, including the interview of Professor Dershowitz held on June 7, 2019, in Manhattan.

          29.     In response to paragraph 29 of the Leroy Defendants’ Counterclaim, Professor

   Dershowitz denies the allegations, but avers that in the interview in Manhattan, Professor

   Dershowitz played a tape accurately recording Giuffre’s attorney David Boies stating that Giuffre”



                                                  [6]
Case 1:21-cv-21961-CMA Document 51 Entered on FLSD Docket 08/23/2021 Page 7 of 12




   was “wrong, simply, wrong” to have accused Professor Dershowitz of sexual impropriety and that

   Professor Dershowitz did not have sex with her as she has falsely alleged.

          30.        Professor Dershowitz denies paragraph 30 of the Leroy Defendants’ Counterclaim.

          31.        Professor Dershowitz denies paragraph 31 of the Leroy Defendants’ Counterclaim

   and avers the allegations of paragraph 90 of the Amended Complaint.

          32.        In response to paragraph 32 of the Leroy Defendants’ Counterclaim, Professor

   Dershowitz refers to the Court to the referenced letter for its contents and meaning. Professor

   Dershowitz denies the remainder of the paragraph and avers that the referenced letter was sent 11

   months after the June 7, 2019 interview he understands when the privilege of fair report applies

   and does not apply.

          33.        In response to paragraph 33 of the Leroy Defendants’ Counterclaim, Professor

   Dershowitz refers to the Court to the referenced letter for its contents and meaning. Professor

   Dershowitz denies the remainder of the paragraph.

          34.         In response to paragraph 34 of the Leroy Defendants’ Counterclaim, Professor

   Dershowitz admits that it was on May 27, 2020, Filthy Rich was first distributed by Netflix.

   Professor Dershowitz denies the remainder of the paragraph as purporting to describe portions of

   the Series and avers what is alleged in 70-98 of the Amended Complaint concerning the content

   of Filthy Rich.

          35.         In response to paragraph 35 of the Leroy Defendants’ Counterclaim, Professor

   Dershowitz admits that the Series falsely presented his dispute with Giuffre as a “he said/she said”

   and denies the remainder of paragraph 35 of the Leroy Defendants’ Counterclaim and avers what

   is alleged in paragraph 74 of the Amended Complaint that it wasn’t a “he said/she said” situation.

          36.        In response to paragraph 36 of the Leroy Defendants’ Counterclaim, Professor



                                                    [7]
Case 1:21-cv-21961-CMA Document 51 Entered on FLSD Docket 08/23/2021 Page 8 of 12




   Dershowitz denies the allegations as stated, but the Court is respectfully referred to the letter dated

   February 23, 2021, of Nesenoff & Miltenberg LLP and the accompanying draft Complaint against

   Netflix, the Leroy Defendants, Bryant and Berlinger for their meaning and content.

          37.     In response to paragraph 37 of the Leroy Defendants’ Counterclaim, Professor

   Dershowitz admits that counsel for Netflix, the Leroy Defendants, Bryant and Berlinger sent a

   letter dated March 15, 2021, replying to the February 23, 2021 Nesenoff & Miltenberg LLP letter

   and accompanying draft Complaint, but denies the allegations contained in paragraph 37 of the

   Leroy Defendants’ Counterclaim and the Court is respectfully referred to the letter dated March

   15, 2021, of Davis Wright Tremaine LLP for its meaning and content.

          38.     In response to paragraph 38 of the Leroy Defendants’ Counterclaim, Professor

   Dershowitz admits that his counsel sent a letter dated April 7, 2021, replying to the March 15,

   2021 Davis Wright Tremaine, but denies the allegations contained in paragraph 38 of the Leroy

   Defendants’ Counterclaim, and the Court is respectfully referred to the letter dated April 7, 2021,

   of Nesenoff & Miltenberg LLP for its meaning and content.

          39.     In response to paragraph 39 of the Leroy Defendants’ Counterclaim, Professor

   Dershowitz admits that counsel for Netflix, the Leroy Defendants, Bryant and Berlinger sent a

   letter dated May 17, 2021, replying to the April 7, 2021 Nesenoff & Miltenberg LLP letter, but

   denies the allegations contained in paragraph 39 of the Leroy Defendants’ Counterclaim and the

   Court is respectfully referred to the letter dated May 17, 2021, of Davis Wright Tremaine LLP for

   its meaning and content.

          40.     Professor Dershowitz denies paragraph 40 of the Leroy Defendants’ Counterclaim,

   but avers that on May 27, 2021, Professor Dershowitz, through counsel, timely filed the

   meritorious Complaint in this action.



                                                     [8]
Case 1:21-cv-21961-CMA Document 51 Entered on FLSD Docket 08/23/2021 Page 9 of 12




          41.     Paragraph 41 of the Leroy Defendants’ Counterclaim is a legal argument to which

   no response is required, but is denied nonetheless.

          42.     Paragraph 42 of the Leroy Defendants’ Counterclaim is a legal argument to which

   no response is required, but is denied nonetheless.

          43.     Paragraph 43 of the Leroy Defendants’ Counterclaim is a legal argument to which

   no response is required, but is denied nonetheless.

          44.     Professor Dershowitz further denies each and every allegation in the Leroy

   Defendants’ Counterclaim not expressly admitted above.

                              RESPONSE TO PRAYER FOR RELIEF

          45.     Professor Dershowitz denies that the Leroy Defendants are entitled to the relief

   stated in the Prayer for Relief in the Leroy Defendants’ Counterclaim.

                                    AFFIRMATIVE DEFENSES

          Further responding to the Leroy Defendants’ Counterclaim, Professor Dershowitz asserts the

   following affirmative defenses without admitting to having the burden of proof and/or the burden

   of persuasion with respect to any of these defenses. By designating the following as defenses,

   Professor Dershowitz does not in any way waive or limit any defenses that are or may be raised

   by his denials, allegations and averments set forth herein. The defenses are pleaded in the

   alternative, are raised to preserve Professor Dershowitz’s right to assert such defenses and are

   raised without prejudice to Professor Dershowitz’s ability to raise other and further defenses.

   Professor Dershowitz reserves the right to amend, supplement and/or otherwise modify this

   Answer to Counterclaim of Defendants RadicalMedia LLC and Leroy & Morton Productions LLC,

   including without limitation the right to assert additional defenses that become known to Professor

   Dershowitz through discovery or otherwise.



                                                   [9]
Case 1:21-cv-21961-CMA Document 51 Entered on FLSD Docket 08/23/2021 Page 10 of 12




                                 FIRST AFFIRMATIVE DEFENSE

          The Leroy Defendants’ Counterclaim fails to state a cause of action upon which relief may

   be granted.

                               SECOND AFFIRMATIVE DEFENSE

          The Leroy Defendants’ Counterclaim is barred because Professor Dershowitz’s defamation

   cause of action stated in the Amended Complaint is meritorious.

                                THIRD AFFIRMATIVE DEFENSE

          The Leroy Defendants’ Counterclaim is barred because Professor Dershowitz’s Amended

   Complaints states a cause of action for defamation.

                               FOURTH AFFIRMATIVE DEFENSE

          The Leroy Defendants’ Counterclaim is barred because the Leroy Defendants have not

   suffered any actual harm or damages proximately caused by Professor Dershowitz’s assertion of a

   defamation cause of action in the Amended Complaint.

                                 FIFTH AFFIRMATIVE DEFENSE

          The claim for punitive damages in the Leroy Defendants’ Counterclaim is barred because

   Professor Dershowitz has not brought the defamation cause of action with common law malice

   and did not commit any outrageous conduct in bringing the defamation cause of action that was

   malicious, wanton, reckless, or in willful disregard of the rights of the Leroy Defendants.

                                 SIXTH AFFIRMATIVE DEFENSE

          The claim for punitive damages in the Leroy Defendants’ Counterclaim is barred because

   it would violate Professor Dershowitz’s right to due process under the Fifth and Fourteenth

   Amendments to the U.S. Constitution and Article I, § 6 of the New York State Constitution because



                                                  [10]
Case 1:21-cv-21961-CMA Document 51 Entered on FLSD Docket 08/23/2021 Page 11 of 12




   among other things, the alleged conduct here is not sufficiently reprehensible to warrant any

   punitive damages.

                                SEVENTH AFFIRMATIVE DEFENSE

          The Leroy Defendants’ Counterclaim fails because Professor Dershowitz’s Amended

   Complaint does not fall within the ambit of the law upon which Netflix purports to ground their

   Counterclaim.

                                 EIGHTH AFFIRMATIVE DEFENSE

          The claim for punitive damages in the Leroy Defendants’ Counterclaim is barred because

   Professor Dershowitz has not brought the defamation cause of action “for the sole purpose of

   harassing, intimidating, punishing or otherwise maliciously inhibiting the free exercise of speech,

   petition or association rights”, as required in order to be entitled to such damages under the relevant

   statute by which Netflix purports to be entitled to punitive damages.

                                  NINTH AFFIRMATIVE DEFENSE

          The Leroy Defendants are not entitled to relief on their Counterclaim because they ground

   their Counterclaim on documents and materials that are inadmissible under Federal Rule of

   Evidence 408 for the very purpose for which the Leroy Defendants seek to admit them/relies upon.

                                         PRAYER FOR RELIEF

          WHEREFORE, Professor Dershowitz respectfully requests the Court:

                   (i)     dismiss the Leroy Defendants’ Counterclaim with prejudice;

                   (ii)    grant all requested relief to Professor Dershowitz sought in the Amended

          Complaint, including an award of reasonable fees and costs; and

                   (iii)   grant such further and other relief as the Court deems just and proper.




                                                     [11]
Case 1:21-cv-21961-CMA Document 51 Entered on FLSD Docket 08/23/2021 Page 12 of 12




                                         JURY DEMAND

          Professor Dershowitz demands a trial by jury of all issues presented herein that are triable

   by a jury.

    Dated:      Miami, Florida                      Respectfully submitted,
                August 23, 2021
                                                    /s/ Philip A. Byler
                                                    Philip A. Byler
                                                    Email: pbyler@nmllplaw.com
                                                    Nesenoff & Miltenberg LLP
                                                    363 Seventh Avenue, 5th Floor
                                                    New York, NY 10001
                                                    Tel: (212) 736-4500
                                                    admitted pro hac vice

                                                    /s/ Sean A. Burstyn
                                                    Sean Alexander Burstyn
                                                    (Florida Bar No. 1028778)
                                                    Email: sean.burstyn@burstynlaw.com
                                                    Burstyn Law PLLC
                                                    1111 Brickell Avenue, Suite 1550
                                                    Miami, FL 33131
                                                    Tel: (917) 810-8450

                                                    Attorneys for Plaintiff Alan Dershowitz




                                                  [12]
